 
Exhibit 10.1
 
 
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
SECOND RESTATEMENT OF EMPLOYMENT AGREEMENT (the “Agreement”) by and between The
Stanley Works , a Connecticut corporation (the “Company”), and John F. Lundgren
(the “Executive”), dated November 2, 2009 (the “Execution Date”) and effective
as of the Effective Date (as defined in Section 1 below).
 
WITNESSETH:
 
WHEREAS, the Company, Blue Jay Acquisition Corp. (“Merger Sub”) and The Black &
Decker Corporation, a Maryland corporation (“Black & Decker”), propose to enter
into a merger agreement, dated as of the date hereof (the “Merger Agreement”),
whereby, subject to the satisfaction of the terms and conditions of the Merger
Agreement, Black & Decker will become a wholly-owned subsidiary of the Company
upon consummation of the Merger (as defined in the Merger Agreement);
 
WHEREAS, the Company and the Executive entered into an Amended and Restated
Employment Agreement dated December 10, 2008 (the “Prior Agreement”) pursuant to
which the Executive agreed to continue to provide service to the Company and the
Company agreed to continue to provide certain compensation and benefits to the
Executive;
 
WHEREAS, the Company and the Executive entered into an Amended and Restated
Change in Control Agreement dated December 10, 2008, which remains in full force
and effect; and
 
WHEREAS, the Company and Executive mutually desire to amend and completely
restate the Prior Agreement, which will replace and supersede the Prior
Agreement as of the Closing (as defined in the Merger Agreement) and pursuant to
which the Executive will continue to provide services to the Company from and
after the Closing in exchange for certain compensation and benefits as provided
in this Agreement.
 
NOW, THEREFORE, it is hereby agreed as follows:
 
1.             EFFECTIVENESS; TERM.
 
(a)           This Agreement shall become effective upon the Closing (the date
of the Closing, the “Effective Date”).  If the Merger Agreement is terminated in
accordance with its terms prior to the consummation of the Merger or if the
Executive is not continuously employed by the Company under the terms of the
Prior Agreement from the Execution Date to the Closing, this Agreement shall be
null and void ab initio and of no further force or effect and the Prior
Agreement shall remain in effect.
 
(b)           Subject to Section 1(a), the term of employment of the Executive
by the Company hereunder (the “Term”), commenced on March 1, 2004 and shall
continue until the occurrence of a Date of Termination (as defined in Section 4
below).
 
 

--------------------------------------------------------------------------------


 
 
2.             POSITION AND DUTIES; LOCATION.
 
(a)           During the Term, the Executive shall serve as the President and
Chief Executive Officer of the Company with such duties and responsibilities as
are customarily assigned to such positions, and such other duties and
responsibilities commensurate therewith as may from time to time be assigned to
him by the Board of Directors of the Company (the “Board”), which shall include
(i) the responsibility to determine, jointly with the lead independent director
of the Board and the executive chairman of the Board, the times and agendas of
meetings of the Board and (ii) service as the Co-Chair, along with the executive
chairman of the Board, of the Integration Steering Committee of the Company,
which committee will be responsible for monitoring the status of integration of
the Company and Black & Decker and providing direction with respect
thereto.  The Executive shall report solely to the Board.  At the Company’s
request, upon termination of the Executive’s employment with the Company for any
reason, the Executive shall (1) promptly resign from the Board and from all
other positions the Executive then holds as an officer or member of the board of
directors of any of the Company’s subsidiaries or affiliates and (2) execute any
and all documentation of such resignations.
 
(b)           During the Term, the Executive shall devote his full business time
and effort to the performance of his duties hereunder.  It shall not be
considered a violation of the foregoing for the Executive to manage his personal
investments or, subject to the approval of the Board, to serve on corporate,
industry, civic or charitable boards or committees, so long as such activities
do not significantly interfere with the performance of the Executive’s duties
hereunder.
 
(c)           During the Term, the Executive shall be based at the Company’s
principal headquarters in New Britain, Connecticut, except for travel reasonably
required for the performance of the Executive’s duties hereunder.
 
3.             COMPENSATION AND BENEFITS.
 
(a)           BASE SALARY.  As of the Effective Date, the Executive’s annual
base salary will be $1,250,000.  The Annual Base Salary (as defined below) shall
be payable in accordance with the Company’s regular payroll practice for its
senior executives, as in effect from time to time.  During the Term, the Annual
Base Salary shall be reviewed at least annually by the Compensation and
Organization Committee of the Board (the “C&O Committee”) for possible
increase.  Any increase in the Annual Base Salary shall not limit or reduce any
other obligation of the Company under this Agreement.  Once increased, the
Annual Base Salary shall not thereafter be decreased, except pursuant to
across-the-board salary reductions similarly affecting all senior Company
executives.  The term “Annual Base Salary” shall refer to the Annual Base Salary
as in effect from time to time.
 
(b)           ANNUAL CASH BONUS.  For each fiscal year of the Company during the
Term, the Executive shall participate in the Company’s Management Incentive
Compensation Plan, as amended, or any successor plan thereto (the “MICP”).  As
of the Effective Date, the Executive’s annual target bonus opportunity pursuant
to the MICP shall equal 150% (the “Target Annual Bonus Percentage”) of the
Annual Base Salary in effect for the Executive at the beginning of such fiscal
year (or, in the case of the 2010 fiscal year, as in effect immediately
following the Effective Date), with a threshold potential award equal to 75% of
such Annual Base Salary and a maximum potential award equal to 300% of such
Annual Base Salary.  Any cash bonuses payable to the Executive will be paid at
the time the Company normally pays such bonuses to its senior executives in
accordance with the terms of the MICP, but in no event later than March 15 of
the calendar year following the calendar year in which such cash bonuses are
earned and vested.
 
 
2

--------------------------------------------------------------------------------


 
 
(c)           EQUITY AWARDS
 
(i)           MERGER EQUITY GRANT.  Promptly after the Effective Date, the
Company shall grant to the Executive restricted stock units (the “Merger RSUs”),
which number of Merger RSUs shall be determined by the Board such that the
aggregate value of the shares of Company common stock underlying such Merger
RSUs shall be equal to the value, as of the Closing, of an option to purchase
1,100,000 shares of Company common stock (based on the full grant date value as
determined for purposes of the Company’s financial reporting and assuming such
options have a 10-year term and other terms and conditions consistent with the
most recent option awards made to the Executive).  The Merger RSUs shall be
granted under, and subject to the terms and conditions of, the Company’s 2009
Long-Term Incentive Plan or a successor thereto (the “Company Stock Plan”).  The
Merger RSUs shall vest and be settled 50% on the fourth anniversary of the
Closing and 50% on the fifth anniversary of the Closing.   In addition, the
Merger RSUs shall become immediately and fully vested and settled in the event
(i) the Company terminates the Executive’s employment other than for Cause (as
defined below), (ii) the Executive’s employment is terminated by the Executive
for Good Reason (as defined below) or (iii) of the Executive’s Retirement (as
defined below); provided that, in any such case, such settlement shall occur on
the date of the Executive’s “separation from service” (within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the regulations promulgated thereunder (collectively, “Section 409A”)).  The
Merger RSUs shall accrue dividends and distributions paid on shares of Company
common stock in accordance with the Company’s customary practices.  Except as
described above, the Merger RSUs shall be subject to the terms and conditions
set forth in the Company’s customary award agreement.
 
(ii)           LONG-TERM INCENTIVE COMPENSATION.  For each fiscal year of the
Company during the Term, the Executive shall be eligible to receive (a) annual
performance awards with a target annual value (based on the full grant date
value as determined for purposes of the Company’s financial reporting) equal to
300% of the Annual Base Salary in effect for the Executive at the beginning of
such fiscal year (the “Annual Performance Awards”), with a threshold potential
annual performance award equal to 150% of such Annual Base Salary and a maximum
potential annual performance award equal to 500% of such Annual Base Salary, and
(b) annual awards of options to purchase 150,000 shares of Company common stock
(the “Annual Options” and, collectively with the Annual Performance Awards, the
“Annual LTIP Awards”).  The Annual LTIP Awards shall be granted under, and
subject to the terms and conditions of, the Company Stock Plan, and shall be
subject to the terms and conditions set forth in the Company’s customary award
agreements, including with respect to vesting and exercisability of stock
options (if any) after termination of employment; provided that none of such
Annual LTIP Awards shall constitute “deferred compensation” within the meaning
of Section 409A.
 
 
3

--------------------------------------------------------------------------------


 
 
(d)           OTHER BENEFITS.  While the Executive is employed during the
Term:  (i) the Executive shall be entitled to participate in all tax-qualified
and non-qualified savings, employee stock ownership, employee stock purchase,
deferred compensation and retirement and supplemental retirement plans that are
generally made available to the Company’s senior officers, and shall be entitled
to participate in all fringe benefit and perquisite practices, policies and
programs of the Company made available to the senior officers of the Company,
including but not limited to the Company’s executive car program, financial
planning services, executive life insurance program, executive long-term
disability program and executive physical program (provided that in each case,
such participation shall be no less favorable than that available to senior
officers of the Company); and (ii) the Executive and/or the Executive’s eligible
dependents, as the case may be, shall be eligible for participation in, and
shall receive all benefits under, all welfare benefit plans, practices, policies
and programs provided by the Company, including, any medical (with COBRA
equivalent premiums paid on a gross-up basis during any waiting period that is
not waived), flexible spending, prescription, dental, short- and long-term
disability, employee life insurance, group life insurance, accidental death and
travel accident insurance plans and programs to the same extent, and subject to
the same terms and conditions, as are made available to the senior officers of
the Company.
 
(c)           VACATION.  The Executive shall be entitled to four (4) weeks paid
vacation per year.
 
(e)           EXPENSES.  The Company shall pay or reimburse the Executive for
reasonable out-of-pocket expenses incurred by the Executive during the Term in
the performance of the Executive’s services under this Agreement, in accordance
with Company policy for its senior executives and subject to the Reimbursement
Rules (as defined in Section 4(e) below).
 
(f)           CHANGE IN CONTROL SEVERANCE AGREEMENT.  On December 10, 2008, the
Executive and the Company entered into an Amended and Restated Change in Control
Severance Agreement, which shall remain in full force and effect.
 
(g)           PENSION MAKE-WHOLE.  The Company shall provide the Executive with
a supplemental retirement benefit to make the Executive whole for the retirement
benefits he would reasonably expect to receive from Executive’s prior employer
(the “Prior Employer”) had he continued his employment with the Prior Employer
(the “Pension Make-Whole”).  Such benefit will be calculated based on the
Executive’s compensation from the Prior Employer, for 2003, projected forward at
an assumed rate of increase of 5% per year during his employment with the
Company.  The Pension Make-Whole benefit shall be calculated and paid, as
provided in Exhibit A attached hereto, subject to the offsets described in said
Exhibit A.
 
 
4

--------------------------------------------------------------------------------


 
 
(h)           INDEMNIFICATION.  To the fullest extent permitted by the Company’s
certificate of incorporation and by-laws, or, if greater, by the laws of the
State of Connecticut, the Company shall promptly indemnify and hold harmless the
Executive for all amounts (including, without limitation, judgments, fines,
settlement payments, losses, damages, costs, expenses (including reasonable
attorneys’ fees), ERISA excise taxes, or other liabilities or penalties and
amounts paid or to be paid in settlement) incurred or paid by the Executive in
connection with any action, proceeding, suit or investigation (the “Proceeding”)
to which the Executive is made a party, or is threatened to be made a party, by
reason of the fact that he is or was a director, officer or employee of the
Company or is or was serving at the request of the Company as a director,
officer, member, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, including service with respect to employee
benefit plans, programs or arrangements, whether or not the basis of such
Proceeding is the Executive’s alleged action in an official capacity.  Such
indemnification shall continue even if the Executive has ceased to be a
director, employee or agent of the Company or other affiliated entity and shall
inure to the benefit of the Executive’s heirs, executors and
administrators.  The Company shall advance to the Executive all reasonable costs
and expenses incurred by him in connection with a Proceeding within fifteen (15)
calendar days after receipt by the Company of a written request from the
Executive for such advance.  Such request shall include an undertaking by the
Executive to timely repay the amount of such advance if it shall ultimately be
determined that he is not entitled to be indemnified against such costs and
expenses.  The Company also agrees to maintain a director’s and officers’
liability insurance policy covering the Executive to the extent the Company
provides such coverage for its other senior executive officers.  Following the
Term, the Company shall continue to maintain a directors’ and officers’
liability insurance policy for the benefit of the Executive which is no less
favorable than the policy covering other senior officers of the Company.
 
(i)           RETIREE MEDICAL.  The Company shall ensure that the Executive and
his eligible dependents shall have access to retiree medical insurance coverage
from a reputable carrier until the Executive shall first become eligible for
Medicare (or in the event of his death, until he would have first become
eligible).  Such coverage shall be on terms and conditions no less favorable
than generally made available to other Company retirees (or if there are no
other such retirees, on terms and conditions no less favorable than in effect
immediately prior to Date of Termination).  The cost of such coverage shall be
borne solely by the Executive (or in the event of his death, his eligible
dependents), except to the extent that the Company generally bears such costs
for its senior executives, in which case, such payment or reimbursement by the
Company shall be subject to the Reimbursement Rules, if applicable.
 
4.             TERMINATION OF EMPLOYMENT.
 
(a)           DEATH OR DISABILITY.  The Executive’s employment shall terminate
automatically upon the Executive’s death during the Term.  The Company shall be
entitled to terminate the Executive’s employment because of the Executive’s
Disability during the Term.  “Disability” means that the Executive is disabled
within the meaning of the Company’s long-term disability policy for salaried
employees (or any successor thereto) or, if there is no such policy in effect,
that (i) the Executive has been substantially unable, for 120 business days
within a period of 180 consecutive business days, to perform the Executive’s
duties under this Agreement, as a result of physical or mental illness or
injury, and (ii) a physician selected by the Company and the Executive or the
Executive’s legal representative has determined that the Executive is totally
and permanently disabled.  In the event that the Executive and the Company
cannot agree as to a physician to make such a determination, each shall appoint
a physician and those two (2) physicians shall select a third who shall make
such determination in writing.  A termination of the Executive’s employment by
the Company for Disability shall be communicated to the Executive by written
notice, and shall be effective on the 30th day after receipt of such notice by
the Executive (the “Disability Effective Time”), unless the Executive returns to
full-time performance of the Executive’s duties before the Disability Effective
Time.  Notwithstanding the foregoing, in the event that as a result of absence
because of mental or physical incapacity the Executive incurs a “separation from
service” within the meaning of such term under Section 409A, the Executive shall
on such date automatically be terminated from employment because of Disability.
 
 
5

--------------------------------------------------------------------------------


 
 
(b)           TERMINATION BY THE COMPANY.  The Company may terminate the
Executive’s employment during the Term for Cause or without Cause.
 
(i)        “Cause” is defined as (A) the Executive’s willful and continued
failure to substantially perform his duties with the Company (other than any
such failure resulting from his incapacity due to physical or mental illness)
that has not been cured within thirty (30) calendar days after a written demand
for substantial performance is delivered to the Executive by the Board, which
demand specifically identifies the manner in which the Board believes that the
Executive has not substantially performed his duties, (B) the willful engaging
by the Executive in conduct which is demonstrably and materially injurious to
the Company or its affiliates, (C) the Executive’s conviction of (or plea of
nolo contendere to) any felony or any other crime involving dishonesty, fraud or
moral turpitude, (D) any violation of the Company’s policies relating to
compliance with applicable laws that has a material adverse effect on the
Company or its affiliates or (E) the Executive’s breach of any restrictive
covenant set forth in Section 8 hereof.  For purposes of clauses (A) and (B) of
this definition, no act, or failure to act, on the Executive’s part shall be
deemed “willful” unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that his act, or failure to act, was in
the best interest of the Company.
 
(ii)        A termination of the Executive’s employment for Cause or without
Cause shall not be effective unless it is accomplished in accordance with the
following procedures.  The Board shall give the Executive written notice
(“Notice of Termination by the Board”) of its intention to terminate the
Executive’s employment, which shall (A) in the case of termination for Cause,
set forth in detail the specific conduct (including any failure to act) of the
Executive that it considers to constitute Cause and (B) propose the date, time
and place (which, in each case, shall be subject to the Executive’s approval;
provided that such approval shall not be unreasonably withheld) of the Special
Board Meeting for Termination.  The “Special Board Meeting for Termination”
means a meeting of the Board called and held specifically and exclusively for
the purpose of considering the Executive’s termination of employment, that takes
place not less than forty-five (45) business days after the Executive receives
the Notice of Termination by the Board.  The Board shall provide the Executive
an opportunity, together with counsel, to be heard at the Special Board Meeting
for Termination.  The Executive’s termination of employment shall be effective
when and if a resolution is duly adopted at the Special Board Meeting for
Termination stating that, in the good faith opinion of at least 80% of the
members of the Board (other than the Executive), the Executive’s employment
should be terminated and, in the case of a termination for Cause, that such
conduct constitutes Cause under this Agreement; provided, however, that,
following the expiration of the Black & Decker Agreement (as defined below), any
such resolution may be adopted by a majority (rather than 80%) of the members of
the Board (other than the Executive).
 
 
6

--------------------------------------------------------------------------------


 
 
(c)           GOOD REASON.  The Executive may terminate employment for Good
Reason or without Good Reason.
 
(i)        “Good Reason” is defined as, without the Executive’s consent, (A) the
assignment to the Executive of any duties inconsistent with his status as the
Company’s Chief Executive Officer or a material adverse alteration in the nature
or status of the Executive’s responsibilities, unless the Company has cured such
events within ten (10) business days after the receipt of written notice thereof
from the Executive, (B) a reduction in the Executive’s Annual Base Salary or
Target Annual Bonus Percentage, except for across-the-board salary reductions
similarly affecting all senior Company executives, (C) the relocation of the
Company’s headquarters to a location more than thirty-five (35) miles from the
location of such headquarters on the Effective Date, (D) the failure of the
Executive to be elected or re-elected as a member of the Board, or (E) the
Company’s election not to renew the Change in Control Severance Agreement.  For
the avoidance of doubt, Good Reason does not exist for purposes of the Prior
Agreement or this Agreement as a result of the transactions contemplated by the
Merger Agreement or the transactions and arrangements contemplated by the
agreement between the Company and the Chief Executive Officer of Black & Decker,
dated the date hereof (the “Black & Decker Agreement”), including, without
limitation, the Executive’s ceasing to be Chairman of the Board.
 
(ii)         A termination of employment by the Executive for Good Reason shall
be effectuated by giving the Company written notice (“Notice of Termination for
Good Reason”) of the termination, setting forth in reasonable detail the
specific conduct of the Company that constitutes Good Reason; provided, however,
that no termination by the Executive shall be treated as a termination for Good
Reason unless the Notice of Termination for Good Reason is given within
forty-five (45) business days following the date the Executive first has
knowledge of the event or circumstance alleged to constitute Good Reason.  A
termination of employment by the Executive for Good Reason shall be effective
fifteen (15) business days following the date when the Notice of Termination for
Good Reason is given, unless the event or circumstance constituting Good Reason
is remedied by the Company in accordance with the foregoing.
 
(iii)        A termination of the Executive’s employment by the Executive
without Good Reason shall be effected by giving the Company thirty (30) calendar
days advance written notice of the termination.
 
(iv)        Without limiting the foregoing, “Retirement” shall mean the
Executive’s termination of his employment for any reason after the Effective
Date.
 
(d)           DATE OF TERMINATION.  The “Date of Termination” means the date of
the Executive’s death, the Disability Effective Time or the date on which the
termination of the Executive’s employment by the Company for Cause or without
Cause or by the Executive for Good Reason or without Good Reason is
effective.  A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits subject to Section 409A upon or following a termination of
employment unless such termination is also a “separation from service” (within
the meaning of Section 409A).
 
 
7

--------------------------------------------------------------------------------


 
 
(e)           REIMBURSEMENT RULES.  The “Reimbursement Rules” means the
requirement that any amount of expenses eligible for reimbursement under this
Agreement be made (i) in accordance with the reimbursement payment date set
forth in the applicable provision of this Agreement providing for the
reimbursement or (ii) where the applicable provision does not provide for a
reimbursement date, thirty (30) calendar days following the date on which the
Executive incurs the expenses, but, in each case, no later than December 31 of
the year following the year in which the Executive incurs the related expenses;
provided, that in no event shall the reimbursements or in-kind benefits to be
provided by the Company in one taxable year affect the amount of reimbursements
or in-kind benefits to be provided in any other taxable year, nor shall the
Executive’s right to reimbursement or in-kind benefits be subject to liquidation
or exchange for another benefit.
 
5.           OBLIGATIONS OF THE COMPANY UPON TERMINATION.
 
(a)           OBLIGATIONS ON ANY TERMINATION.  If the Executive’s employment
hereunder terminates for any reason, then (1) the Company shall pay to the
Executive, or his estate, beneficiary or legal representative, as applicable, in
a lump sum in cash within ten (10) business days after the Date of Termination,
(i) any portion of the Executive’s Annual Base Salary through the Date of
Termination that has not yet been paid, (ii) any earned annual bonus that has
not been paid (or previously deferred) for any previous fiscal year, and
(iii) any amount needed to reimburse the Executive for any unreimbursed business
expenses properly incurred by the Executive in accordance with Company policy
prior to the Date of Termination and subject to the Reimbursement Rules, (2) the
Company shall also pay or provide to the Executive (or the Executive’s estate,
beneficiary, or legal representative, as the case may be) all compensation and
benefits payable to the Executive under the terms of the Company’s compensation
and benefit plans, programs or arrangements as in effect immediately prior to
the Date of Termination, in accordance with the terms of such plans, programs or
arrangements, and (3) except as otherwise set forth below in Section 5(c), all
of the Executive’s then outstanding equity and incentive compensation awards
shall be treated in accordance with the terms of the plans and agreements
evidencing such awards.  Subject to Section 3(i) hereof, the Company shall also
provide the Executive and/or his eligible dependents with access to retiree
medical coverage.
 
(b)           OBLIGATIONS ON A TERMINATION DUE TO DEATH OR DISABILITY.  If the
Executive’s employment hereunder terminates by reason of death or Disability,
then the Company, in addition to making the payments and benefits in
Section 5(a), shall pay to the Executive, or his estate, beneficiary or legal
representative, as applicable, in a lump sum in cash within thirty (30) business
days following the Date of Termination, a pro-rata portion of the Executive’s
Target Annual Bonus Percentage of Annual Base Salary for the Company’s fiscal
year in which the Date of Termination occurs (the “Pro-Rata Bonus”).  The
Pro-Rata Bonus shall be calculated by multiplying the Target Annual Bonus
Percentage of Annual Base Salary by a fraction, the numerator of which is the
number of days in the Company’s fiscal year that have elapsed to the Date of
Termination and the denominator of which is the number of days in such fiscal
year.
 
 
8

--------------------------------------------------------------------------------


 
 
(c)           OTHER THAN FOR CAUSE, DISABILITY, OR DEATH, OR FOR GOOD REASON.
 
(i)          If, during the Term, the Company terminates the Executive’s
employment for any reason other than for Cause, death or Disability, or the
Executive terminates his employment for Good Reason, then, in addition to making
the payments and providing the benefits pursuant to Section 5(a), subject to
Section 5(c)(ii) and Section 5(e), (1) on the sixtieth (60th) day following the
Date of Termination, the Company shall pay to the Executive a lump sum in cash
equal to two times the sum of (i) the Executive’s Annual Base Salary immediately
prior to the Date of Termination plus (ii) the Executive’s Target Annual Bonus
Percentage of Annual Base Salary for the fiscal year in which the Date of
Termination occurs (“Cash Severance”); (2) the Executive shall be entitled to
immediate vesting of any Merger RSUs outstanding as of the Date of Termination
in accordance with Section 3(c)(i); (3) the Company shall provide or arrange to
provide the Executive and his eligible dependents, at no greater cost to the
Executive than the cost to the Executive immediately prior to the Date of
Termination, life, disability, accident and health insurance benefits (the
“Health and Welfare Benefits”) no less favorable than those provided to the
Executive and his eligible dependents immediately prior to the Date of
Termination for twenty-four (24) months following the Date of Termination (the
“Continuation Period”), or, if sooner, until he becomes eligible for such
benefits from a new employer (and the Executive shall promptly notify the
Company of such eligibility from any new employer), but only to the extent that
the Executive makes a payment to the Company in an amount equal to the monthly
premium payments (both the employee and employer portion) required to maintain
such coverage on the first day of each calendar month commencing with the first
calendar month following the Date of Termination and the Company shall reimburse
the Executive on an after-tax basis for the amount of such premiums, if any, in
excess of any employee contributions necessary to maintain such coverage for the
Continuation Period and such reimbursement shall comply with the Reimbursement
Rules; and (4) the Company shall pay the Executive, on sixtieth (60th) day
following the Date of Termination, the Pro-Rata Bonus.
 
(ii)         In the event that, during the Continuation Period, the Executive
shall, without the written consent of the Board, directly or indirectly, as
employee, agent, consultant, stockholder, director, manager, co-partner or in
any other individual or representative capacity, own, operate, manage, control,
engage in, invest in or participate in any manner in, act as consultant or
advisor to, render services for (alone or in association with any person, firm,
corporation or entity), or otherwise assist any person or entity (other than the
Company) that engages in or owns, invests in, operates, manages or controls any
venture or enterprise that directly or indirectly engages or proposes to engage
in any Competitive Business (as defined below), then the Company’s obligations
to make any further payments or provide any further benefits under this Section
5(c) shall immediately terminate.  “Competitive Business” shall mean any line of
business that is substantially the same as any line of any operating business
which on the Date of Termination the Company was engaged in or conducting and
which during the Company’s preceding fiscal constituted at least 5% of the gross
sales of the Company and its subsidiaries.  Notwithstanding the foregoing, the
Executive may become a partner or employee of, or otherwise acquire an interest
in, a stock or business brokerage firm, consulting or advisory firm, investment
banking firm or similar organization which, as part of its business, trades or
invests in securities of Competitive Businesses or which represents or acts as
agent or advisor for Competitive Businesses, but only on condition that the
Executive shall not personally render any services in connection with such
Competitive Business either directly to such Competitive Business or other
persons or to the Executive’s firm in connection therewith.
 
 
9

--------------------------------------------------------------------------------


 
 
(d)           SECTION 409A.
 
(i)          Notwithstanding any provisions of this Agreement to the contrary,
if the Executive is a “specified employee” (within the meaning of
Section 409A  and determined pursuant to procedures adopted by the Company) at
the time of his separation from service and if any portion of the payments or
benefits to be received by the Executive upon separation from service would be
considered deferred compensation under Section 409A, amounts that would
otherwise be payable pursuant to this Agreement during the six-month period
immediately following the Executive’s separation from service (the “Delayed
Payments”) and benefits that would otherwise be provided pursuant to this
Agreement (the “Delayed Benefits”) during the six-month period immediately
following the Executive’s separation from service (such period, the “Delay
Period”) shall instead be paid or made available on the earlier of (i) the first
business day of the seventh month following the date of the Executive’s
separation from service or (ii) Executive’s death (the applicable date, the
“Permissible Payment Date”).  The Company shall also reimburse the Executive for
the after-tax cost incurred by the Executive in independently obtaining any
Delayed Benefits (the “Additional Delayed Payments”).
 
(ii)        With respect to any amount of expenses eligible for reimbursement
under Section 5(a)(1)(iii), such expenses shall be reimbursed by the Company
within thirty (30) calendar days following the date on which the Company
receives the applicable invoice from the Executive but in no event later than
December 31 of the year following the year in which the Executive incurs the
related expenses; provided, that with respect to reimbursement relating to the
Additional Delayed Payments, such reimbursement shall be made on the Permissible
Payment Date.  In no event shall the reimbursements or in-kind benefits to be
provided by the Company in one taxable year affect the amount of reimbursements
or in-kind benefits to be provided in any other taxable year, nor shall the
Executive’s right to reimbursement or in-kind benefits be subject to liquidation
or exchange for another benefit.
 
(iii)        Each payment under this Agreement shall be considered a “separate
payment” and not of a series of payments for purposes of Section 409A.
 
(iv)        Any Delayed Payments shall bear interest at the United States 5-year
Treasury Rate plus 2%, which accumulated interest shall be paid to the Executive
on the Permissible Payment Date.
 
(e)           EXECUTION OF RELEASE.  As a condition of receiving any payments
for which the Executive otherwise qualifies under Section 5(c)(i), the Executive
shall be required to execute, deliver and not revoke, within sixty (60) calendar
days following the Executive’s separation from service, the mutual release
attached hereto as Exhibit B (the “Release”), such Release to be delivered by
the Executive no later than sixty (60) calendar days following the Executive’s
separation from service.  If the Release has not been executed, delivered and
become irrevocable by the Executive within the statutory revocation period, all
payments under Section 5(c)(i) shall be forfeited.  Notwithstanding the
foregoing, if the Company does not execute and deliver the Release to the
Executive within two (2) business days following the Executive’s delivery of the
Release to the Company, then any requirement for the Executive to execute,
deliver and not revoke the Release as a condition of receiving any payments
under Section 5(c)(i) will have no effect, and the Executive shall be entitled
to receive any payments to which the Executive otherwise qualifies under
Section 5(c)(i).
 
 
10

--------------------------------------------------------------------------------


 
 
6.             NON-EXCLUSIVITY OF RIGHTS.  Nothing in this Agreement shall
prevent or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company or any of its affiliated
companies for which the Executive may qualify nor shall anything in this
Agreement limit or otherwise affect such rights as the Executive may have under
any contract or agreement with the Company or any of its affiliated
companies.  Vested benefits and other amounts that the Executive is otherwise
entitled to receive under any plan, policy, practice or program of, or any
contract of agreement with, the Company or any of its affiliated companies on or
after the Date of Termination shall be payable in accordance with the terms of
each such plan, policy, practice, program, contract or agreement, as the case
may be, except as explicitly modified by this Agreement.
 
7.             FULL SETTLEMENT.  Except as provided herein, the Company’s
obligation to make the payments provided for in, and otherwise to perform its
obligations under, this Agreement shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action that the
Company may have against the Executive or others.  In no event shall the
Executive be obligated to seek other employment or take any other action to
mitigate the amounts payable to the Executive under any of the provisions of
this Agreement and such amounts shall not be reduced, regardless of whether the
Executive obtains other employment.
 
8.             CONFIDENTIAL INFORMATION; SOLICITATION.
 
(a)           The Executive shall hold in a fiduciary capacity for the benefit
of the Company any and all information of the Company and its subsidiaries that
is not generally known by others with whom they compete or do business, or with
whom they plan to compete or do business and any and all information not readily
available to the public, which, if disclosed by the Company or its subsidiaries
could reasonably be of benefit to such person or business in competing with or
doing business with the Company (“Confidential Information”).  Confidential
Information includes, without limitation, such information relating to the
(i) development, research, testing, manufacturing, store operational processes,
marketing and financial activities, including costs, profits and sales, of the
Company and its subsidiaries, (ii) products and all formulas therefor,
(iii) costs, sources of supply, financial performance and strategic plans of the
Company and its subsidiaries, (iv) identity and special needs of the customers
and suppliers of the Company and its subsidiaries and (v) people and
organizations with whom the Company and its subsidiaries have business
relationships and those relationships.  “Confidential Information” also includes
comparable information that the Company or any of its subsidiaries have received
belonging to others or which was received by the Company or any of its
subsidiaries pursuant to an agreement by the Company that it would not be
disclosed.  “Confidential Information” does not include information which (A) is
or becomes available to the public generally (other than as a result of the
Executive’s unauthorized disclosure), (B) was within the Executive’s possession
prior to the date hereof or prior to its being furnished to the Executive by or
on behalf of the Company, provided that the source of such information was not
bound by a confidentiality agreement with or other contractual, legal or
fiduciary obligation of confidentiality to the Company or any other party with
respect to such information, (C) becomes available to the Executive on a
non-confidential basis from a source other than the Company or its subsidiaries,
provided that such source is not bound by a confidentiality agreement with or
other contractual, legal or fiduciary obligation of confidentiality to the
Company or any other party with respect to such information, (D) was
independently developed the Executive without reference to the Confidential
Information or (E) is required by law to be disclosed.  The Executive shall
promptly return to the Company upon the Date of Termination or at any other time
the Company may so request, all notes, records, documents, files and memoranda
(including in electronic format and all copies of such materials) constituting
Confidential Information he may then possess or have under his control;
provided, however, that he may retain his personal correspondence, diaries and
other items of a personal nature.
 
 
11

--------------------------------------------------------------------------------


 
 
(b)           For a period of two (2) years after the Date of Termination, the
Executive shall not, without the written consent of the Board, directly or
indirectly, (i) hire any person who was employed by the Company or any of its
subsidiaries or affiliates (other than persons employed in a clerical or other
non-professional position) within the six (6) month period preceding the date of
such hiring; or (ii) solicit, entice, persuade or induce (in each case, other
than pursuant to non-targeted, general advertisements) any person or entity
doing business with the Company and its subsidiaries or affiliates, to terminate
such relationship or to refrain from extending or renewing the same.
 
(c)           The Executive agrees that, in addition to any other remedies
available to the Company, the Company shall be entitled to injunctive relief in
the event of any actual or threatened breach of this Section 8 without the
necessity of posting any bond, it being acknowledged and agreed that any breach
or threatened breach of this Section 8 hereof will cause irreparable injury to
the Company and that money damages alone will not provide an adequate remedy to
the Company.
 
9.             DISPUTE RESOLUTION.  Except for the Company’s right to seek
injunctive relief as set forth in Section 8(c), all disputes arising under,
related to, or in connection with this Agreement shall be settled by expedited
arbitration conducted before a panel of three (3) arbitrators sitting in
Hartford, Connecticut, in accordance with the rules of the American Arbitration
Association then in effect.  The decision of the arbitrators in that proceeding
shall be binding on the Company and the Executive.  Judgment may be entered on
the award of the arbitrators in any court having jurisdiction.  Each party shall
bear its own costs and expenses (including legal fees) in connection with any
arbitration proceeding instituted hereunder; provided, however, that if the
Executive prevails in the arbitration, his costs and expenses shall be promptly
reimbursed by the Company.  The reimbursement provided for in this Section 9
shall be made as soon as practicable following the resolution of such contest or
dispute (whether or not appealed) to the extent the Company received reasonable
written evidence of such fees and expenses, but in any event no later than
within thirty (30) calendar days following the date on which such consent or
dispute (whether or not appealed) is resolved.
 
10.           ASSIGNMENT; SUCCESSORS.  This Agreement is personal to the
Executive and, without the prior written consent of the Company, shall not be
assignable by the Executive otherwise than by will or the laws of descent and
distribution.  This Agreement shall inure to the benefit of and be enforceable
by the Executive’s legal representatives.  This Agreement shall inure to the
benefit of and be binding upon the Company and its successors.  In addition to
any obligations imposed by law upon any successor to the Company, the Company
will require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession and benefits had taken place.  Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Company in the same amount and on the same
terms as the Executive would be entitled to hereunder if the Executive were to
terminate the Executive’s employment for Good Reason.
 
11.           NO VIOLATIONS.  As a material inducement to the Company’s
willingness to enter into this Agreement, the Executive represents to the
Company that neither the execution of this Agreement by the Executive, the
employment of the Executive by the Company nor the performance by the Executive
of his duties hereunder will constitute a violation by the Executive of any
employment, non-competition or other agreement to which the Executive is a
party.  The Company represents and warrants that it is fully authorized and
empowered to enter into this Agreement (and those contemplated hereby) and that
the performance of its obligations under this Agreement will not violate any
agreement between it and any other person, firm or organization.
 
 
12

--------------------------------------------------------------------------------


 
 
12.           MISCELLANEOUS.
 
(a)           GOVERNING LAW.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Connecticut, without reference to
principles of conflict of laws.  The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.  This Agreement may not
be amended or modified except by a written agreement executed by the parties
hereto or their respective successors and legal representatives.
 
(b)           NOTICES.  All notices and other communications under this
Agreement shall be in writing and shall be given by hand delivery to the other
party or by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:
 
If to the Executive:
 
At his address on file with the Company
 
If to the Company:
 
The Stanley Works
1000 Stanley Drive
New Britain, Connecticut 06053
Facsimile:  860-827-3911
Attention:  Bruce H. Beatt, Vice President, General Counsel and Secretary
 
With a copy to:
 
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, New York 10019
Attention:  Eric W. Hilfers, Esq.
 
or to such other address as either party furnishes to the other in writing in
accordance with this paragraph (b) of Section 12.  Notices and communications
shall be effective when actually received by the addressee.
 
 
13

--------------------------------------------------------------------------------


 
 
(c)           SEVERABILITY.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.  If any provision of this Agreement shall be held
invalid or unenforceable in part, the remaining portion of such provision,
together with all other provisions of this Agreement, shall remain valid and
enforceable and continue in full force and effect to the fullest extent
consistent with law.
 
(d)           LEGAL FEES.  The Company shall pay directly or reimburse the
Executive for legal fees and expenses incurred in connection with the
negotiation and preparation of the changes to this Agreement; provided, however,
that such payment or reimbursement obligation shall not exceed $10,000 in the
aggregate.  Such payment or reimbursement by the Company shall be subject to the
Reimbursement Rules.
 
(e)           WITHHOLDING.  Notwithstanding any other provision of this
Agreement, the Company may withhold from amounts payable under this Agreement
all federal, state, local and foreign taxes that are required to be withheld by
applicable laws or regulations.
 
(f)           WAIVER.  The Executive’s or the Company’s failure to insist upon
strict compliance with any provisions of, or to assert any right under, this
Agreement shall not be deemed to be a waiver of such provision or right or of
any other provision of or right under this Agreement.
 
(g)           ENTIRE AGREEMENT.  The Executive and the Company acknowledge that
this Agreement (together with the Exhibits hereto) constitutes the entire
understanding of the parties with respect to the subject matter hereof and
supersede any other prior agreement or other understanding, whether oral or
written, express or implied, between them concerning, related to or otherwise in
connection with, the subject matter hereof and that, following the date hereof,
no such agreement or understanding shall be of any further force or effect.
 
(h)           SECTION 409A.  To the extent applicable, it is intended that the
compensation arrangements under this Agreement be in full compliance with
Section 409A.  This Agreement shall be construed in a manner to give effect to
such intention.  The subject matter of this Agreement involves complex and
substantial tax considerations.  The Executive acknowledges that he has been
afforded adequate opportunity to consult and that he has consulted with his own
tax adviser with respect to this Agreement.  The Company makes no warranties or
representations whatsoever to the Executive regarding the tax consequences of
any item of compensation subject to this Agreement and which is paid in
accordance with the terms of this Agreement.
 
 
14

--------------------------------------------------------------------------------


 
 
(i)           SURVIVAL OF TERMS.  To the extent necessary to effectuate the
terms of this Agreement, terms of this Agreement which must survive the
termination of the Executive’s employment or the termination of this Agreement
shall so survive.
 
(j)           COUNTERPARTS.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original, and said counterparts
shall constitute but one and the same instrument.
 
(k)           EACH PARTY THE DRAFTER.  This Agreement and the provisions
contained in it shall not be construed or interpreted for or against any party
to this Agreement because that party drafted or caused that party’s legal
representative to draft any of its provisions.
 
 
 
 
 
15

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization of its Board, the Company has caused this
Agreement to be executed in its name on its behalf, all as of the day and year
first above written, to become effective as of the Execution Date.
 
 
THE STANLEY WORKS
 
By:
/s/ Bruce Beatt  
Name:  Bruce Beatt
 
Title:    Vice President, General Counsel and Secretary
   





JOHN F. LUNDGREN
 
By:
/s/ John F. Lundgren  
Name:  John F. Lundgren
   


 
 
 
 
 
 
 
 
 
 
 
[Signature Page to CEO Employment Agreement]
 
16

--------------------------------------------------------------------------------


 
 
EXHIBIT A TO
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
1.           Pension Make-Whole Benefit
 
(a)          Pension Make-Whole Benefit Formula.  The Pension Make-Whole benefit
for the Executive, expressed as a single life annuity, payable monthly,
beginning on the first day of the month following his attainment of age 62, will
be:
 
(i)           50% of the Executive’s Average Monthly Cash Salary determined at
his Separation from Service, reduced by (ii), (iii) and (iv), as follows:
 
(ii)          $10,281.00;
 
(iii)         the monthly benefit, determined pursuant to a single life annuity,
calculated in accordance with Appendix A, with respect to Executive’s vested
account balance in the Stanley Account Value Plan (“Account Value Plan”)
attributable to nonelective allocations, excluding matching allocations, and
with respect to his vested account balance under the Supplemental Retirement and
Account Value Plan for Salaried Employees of The Stanley Works (the
“Supplemental Plan”) attributable to nonelective defined contribution
allocations, including matching allocations; and
 
(iv)        the monthly benefit payable in a single life annuity under The
Stanley Works Supplemental Executive Retirement Program (the “SERP”).
 
The Executive’s “Average Monthly Cash Salary” is $1,037,192, representing his
annual cash salary, for 2003, increased at the rate of 5% per year for each year
of the Executive’s employment with the Company, and averaged, on a monthly
basis, over the 48 full consecutive calendar months immediately preceding the
Executive’s Separation from Service.
 
If the benefit is not paid in a life annuity but, instead, is paid in a
different optional form that is made available, the offsets described in
(iii) and (iv) above shall not be applied to the life annuity benefit (with
respect to which an actuarially adjusted optional form of benefit payment is
calculated).  Instead, the actuarially adjusted optional form of benefit payment
that is calculated under Section 3(c) (with respect to the life annuity benefit
determined under Section 1(a)(i), after any reductions required pursuant to
Section 1(a)(ii)) shall be reduced, pursuant to Section I of Appendix A, by the
actuarial equivalent of the benefits described in (iii) and (iv) above.
 
(b)          Discount for Benefit Commencement before Age 62.  If the
Executive’s benefit commencement date precedes the first day of the month
following his attainment of age 62, the Executive’s Pension Make-Whole benefit,
expressed as a single life annuity, is determined by reducing the amount
described in Section 1(a)(i) (without regard to Sections 1(a)(ii), 1(a)(iii) and
1(a)(iv)) by .334% for each month (4% per year) that the Executive’s benefit
commencement date precedes the first day of the month following his attainment
of age 62 and then offsetting that reduced amount by the amount described in
Section 1(a)(iii), applied as of such benefit commencement date pursuant to
Appendix A, and the amount described in Section 1(a)(iv), also applied as of the
benefit commencement date, and, in addition, offsetting such reduced amount by
the amount described in Section 1(a)(ii), applied pursuant to Appendix A, with
respect to payments scheduled to be made on or after October 1, 2013.  If the
Executive’s benefit commencement date precedes the first day of the month
following his attainment of age 62 and the Executive’s benefit is not paid in a
life annuity but instead is paid in a different optional form that is made
available, the offsets described in Sections 1(a)(iii) and 1(a)(iv) shall not be
applied to the life annuity benefit (with respect to which an actuarially
adjusted optional form of payment is calculated).  The actuarially adjusted
optional form of payment that is calculated under Section 3(c) with respect to
the single life annuity determined under the first sentence in this
Section 1(b), subject to offset after October 1, 2013, pursuant to
Section 1(a)(ii), will be offset by the actuarial equivalent of the amounts
described in Sections 1(a)(iii) and 1(a)(iv), as of the benefit commencement
date pursuant to Section I of Appendix A.  Examples of these calculations are
set forth in Appendix B.
 
 

--------------------------------------------------------------------------------


 
 
(c)           Separation from Service.  For purposes of the Pension Make-Whole
benefit, the Executive’s Separation from Service will occur upon his termination
of employment with all members of the Company’s controlled group, for a reason
other than death.  There is a Separation from Service as of a particular date,
if the Company and the Executive reasonably anticipated that, as of that date,
the Executive would provide no further services to the controlled group as a
common law employee or as an independent contractor or that the Executive would
provide services for the controlled group as a common law employee or as an
independent contractor at an annual rate that is not more than 20% of the
services rendered, on average, during the immediately preceding 36 consecutive
months of service.  While the Executive is on a bona fide leave of absence, the
Executive’s employment relationship shall be treated as continuing, provided
that the Executive is expected to return to work for the Company or another
member of the controlled group and the period of such leave of absence does not
exceed six months, or if the period is longer, the Executive has a right to
reemployment with the Company or another member of the controlled group either
by statute or by contract.  If the period of a leave of absence exceeds six
months and there is no right to reemployment, a termination of employment shall
be deemed to have occurred as of the first date immediately following the first
six months of the leave.  For purposes of the Pension Make-Whole, “controlled
group” means the group of corporations or other entities of which the Company is
a member, determined under Section 414(b) and Section 414(c) of the Internal
Revenue Code, applied by utilizing “at least 80 percent” each place it appears
in Internal Revenue Code Section 1563(a)(1), (2) and (3) and in Treasury
Regulation Section 1.414(c)-2.  For purposes of this Section 1(c), service as a
director of a member of the controlled group shall not be taken into account.
 
2.           Death
 
(a)          Death Before Benefit Commencement Date.  If the Executive dies
before the benefit commencement date of the Pension Make-Whole benefit, his
beneficiary will be entitled to a death benefit that is the lump sum actuarial
equivalent of the Pension Make-Whole benefit payable on his behalf under
Section 1 at the time of his death, subject to any discount (.334% for each
month that the Executive’s date of death precedes the first day of the month
following his 62nd birthday).  The actuarial equivalent of this Pension
Make-Whole benefit, at the time of the Executive’s death, shall be paid to the
beneficiary in a lump sum, unless the Executive had made a written election by
December 31, 2008, or pursuant to Section 3(e), to have the Pension Make-Whole
benefit paid to the beneficiary in 120 equal monthly installments or as a life
annuity in equal monthly payments, in which case the actuarial equivalent of the
Pension Make-Whole benefit shall be paid to the beneficiary in such monthly
installments or in such a life annuity, as the case may be.  The death benefit
shall be paid or begin to be paid on the first day of the month following the
date of the Executive’s death.
 
 
2

--------------------------------------------------------------------------------


 
 
(b)          Death After Benefit Commencement Date.
 
(i)           If the Executive dies after his benefit commencement date under
Section 3, the benefit, if any, payable following his death depends upon the
form of benefit payment that is in effect.  If the Executive dies after benefit
payments have commenced under Section 3 pursuant to a joint and 50% survivor
annuity or a joint and 100% survivor annuity, monthly survivor benefit payments
will be made under the pertinent annuity to the Executive’s joint annuitant,
beginning on the date, following the date of death, on which the next annuity
payment would have been made to the Executive if he had survived.  If the
Executive dies after monthly installment payments over a period of 120 months
have commenced pursuant to Section 3 and prior to receiving 120 payments,
payments will continue in the same amount to the Executive’s beneficiary for the
remainder of the 120-month period.  If, upon the death of the Executive after
benefit payments have commenced pursuant to a single life annuity, the total
annuity payments that were made are less than the actuarial equivalent lump sum
payment amount that would have been distributed to the Executive as of the
benefit commencement date, a lump sum death benefit, equal to the excess of such
lump sum amount over the total annuity payments that were made to the Executive,
will be paid to the beneficiary on the first day of the second month following
the date of death.  Moreover, if, upon the death of both the Executive and his
joint annuitant after benefits have commenced pursuant to a joint and 100%
survivor annuity, the total annuity payments that were made are less than the
actuarial equivalent lump sum payment amount that would have been distributed to
the Executive as of the benefit commencement date, a lump sum death benefit,
equal to the excess of such lump sum amount over the total annuity payments that
were made, will be paid to the beneficiary on the first day of the second month
following the date of death of the last to survive of the Executive and his
joint annuitant.
 
(ii)         No payments shall be made following the death of the Executive
after his benefit commencement date, except as provided in Section 2(b)(i).
 
(c)           Death Beneficiary.  Any benefit payable upon the Executive’s death
that is not paid to the joint annuitant pursuant to Section 3(c)(ii) or
(iii) will be paid to the beneficiary designated in writing by the Executive,
provided that, if no such designated beneficiary survives the Executive, the
benefit shall be paid to his surviving spouse or, if there is no surviving
spouse, the benefit shall be paid to the Executive’s estate.  Any benefit
payable upon the death of the Executive’s joint annuitant, after beginning to
receive payments under a joint and 100% survivor annuity, will be paid to the
beneficiary designated in writing by the joint annuitant, provided that, if no
designated beneficiary survives the joint annuitant, the benefit shall be paid
to the joint annuitant’s estate.
 
 
3

--------------------------------------------------------------------------------


 
 
3.           Time and Form of Distribution of Pension Make-Whole Benefit
 
(a)          Time of Distribution.  The benefit to which the Executive is
entitled shall be payable following Separation from Service and shall be
distributed or commence to be distributed on the later of (i) the first day of
the seventh month that begins after the date of the Executive’s Separation from
Service, or (ii) the date of distribution elected by the Executive pursuant to
Section 3(b) or 3(e), provided that no distribution is required to be delayed
pursuant to this Section 3(a) beyond the date of the Executive’s death.  If
payment is to be delayed beyond the date of Separation from Service pursuant to
clause (i) of this Section 3(a), any payment that could not be made to the
Executive during the six months following his Separation from Service shall be
accumulated and paid to the Executive on the first day of the seventh month that
begins after the date of the Executive’s Separation from Service.  Any such
accumulated payment shall be actuarially increased, pursuant to Part IV of
Appendix A, to reflect the delay in payment imposed under clause (i) of this
Section 3(a).  If the Executive dies between the date of Separation from Service
and the date of distribution determined under the first sentence in this
Section 3(a), payments shall not be made under this Section 3, but instead shall
be made under Section 2(a).
 
(b)          Election as to Time of Distribution.  Subject to Sections 3(a),
3(d) and 3(e), the Executive may make a written election by December 31, 2008,
to have the Pension Make-Whole benefit to which he becomes entitled paid at the
later of (i) the first day of the seventh month that begins after the date of
his Separation from Service, or (ii) a specified date that is not later than the
first day of the month following his 62nd birthday.  If the Executive fails to
make an election with respect to the time of distribution of the benefit to
which he becomes entitled under Section 1, the benefit commencement date
applicable to such benefit for purposes of Section 1 shall be the date of his
Separation from Service, subject to the requirement to defer benefit payments
until the first day of the seventh month that begins after his Separation from
Service.
 
(c)           Election as to Form of Distribution.  Subject to Sections 3(d) and
3(e), the Executive may make a written election by December 31, 2008, to have
the Pension Make-Whole benefit to which he becomes entitled distributed in one
of the following optional forms:
 
(i)          a lump sum payment;
 
(ii)         a joint and 50% survivor annuity with the Executive’s spouse,
pursuant to which equal monthly payments are made to the Executive for his life,
and, upon his death, monthly payments equal to 50% of the Executive’s monthly
payment, are made to the surviving spouse, as the joint annuitant, for her life;
 
(iii)        a joint and 100% survivor annuity with the Executive’s spouse,
pursuant to which equal monthly payments are made to the Executive for his life,
and, upon his death, to the surviving spouse, as the joint annuitant, for her
life;
 
(iv)        payment in a series of 120 equal monthly payments, each of which
shall be considered a separate payment, and, if the Executive dies after
payments have commenced but before 120 payments have been made, the remaining
payments are continued to the beneficiary; or
 
(v)         a life annuity providing equal monthly payments to the Executive for
his life.
 
 
 
4

--------------------------------------------------------------------------------


 
If the Executive fails to make a written election by December 31, 2008,
regarding the optional form of payment of the Pension Make-Whole benefit to
which he becomes entitled, the benefit shall be paid in a lump sum unless a
subsequent election of a different form of payment is made under
Section 3(e).  An optional form of payment listed in (i), (ii), (iii) or
(iv) above shall be the actuarial equivalent of the single life annuity
expressed in Section 1 and the optional form of payment listed in (v) above
shall be such single life annuity that is expressed in Section 1.  If annuity
payments are made under (iii) or (v) above, a lump sum shall be paid following
the distribution of all pertinent annuity amounts to the extent required under
the last two sentences in Section 2(b)(i).  For purposes of this Section 3(c),
payments made pursuant to an optional form of payment listed in (ii), (iii),
(iv) or (v) above are considered “equal monthly payments” if the payments would
be the same if an offset were not applied, pursuant to Section 1(a)(ii), with
respect to a monthly benefit payable on or after October 1, 2013.
 
(d)           Election Made in 2008 as to Time or Form of Distribution.  If the
Executive makes an election in 2008 to change the time or form of distribution
of a Pension Make-Whole benefit to which he becomes entitled, such new election
may not defer to a later year the payment of any amount that would otherwise be
payable in 2008 and may not require a payment to be made in 2008 that would
otherwise be payable in a later year.
 
(e)           Subsequent Elections as to Time or Form of Distribution.  The
Executive shall be permitted to make a written election, at any time after
December 31, 2008, that changes the time or form of distribution that would
otherwise apply, provided that any such election must satisfy all of the
following requirements:
 
(i)          the election must be made at least twelve months prior to the date
on which the distribution would otherwise have been made;
 
(ii)         the election may not become effective until at least twelve months
after the date on which the election is made; and
 
(iii)        except in the case of an election relating to a distribution to be
made upon the Executive’s death, the distribution must be deferred for at least
5 years from the date on which the distribution would otherwise have been made.
 
Anything herein to the contrary notwithstanding, an election by the Executive to
change the identity of a beneficiary shall not be treated as a change in the
time or form of distribution, provided that the time and form of the
distribution are not otherwise changed.  An election to change the time of a
distribution to the Executive must not defer the payment of a lump sum, the
first scheduled payment of an annuity, or the first scheduled payment under the
120 monthly installment option described in (c)(iv) above to a date that is
subsequent to the later of the first day of the month following his attainment
of age 62, or the first day of the seventh month following the date of his
Separation from Service.
 
 
5

--------------------------------------------------------------------------------


 
 
APPENDIX A TO EXHIBIT A
 
I.           For purposes of Sections 1(a) and 1(b), the monthly single life
annuity expressed with respect to the vested account balance attributable to
nonelective allocations, excluding matching allocations, under the Account Value
Plan or the vested, defined contribution nonelective allocations, including
vested matching allocations, under the Supplemental Plan shall be calculated as
an actuarial equivalent single life annuity payable upon the benefit
commencement date of the Pension Make-Whole benefit, determined on the basis of
the value of such vested allocations as of the first day of the month that
contains the date of the Executive’s Separation from Service, or, if the benefit
commencement date is determined under Section 3(a)(ii), as of the first day of
the month that contains the benefit commencement date, increased by the amount
of any prior distribution from said vested, nonelective allocations under the
Account Value Plan that has not been recontributed to that plan.  This actuarial
equivalent monthly single life annuity with respect to such allocations under
the Account Value Plan and the Supplemental Plan shall be determined by
utilizing the following factors, calculated as of the first day of the month in
which Separation from Service occurs or, if the benefit commencement date is
determined under Section 3(a)(ii), as of the first day of the month that
contains the benefit commencement date:
 
Interest Rate:
Composite Corporate Bond Rate (CCBR), published by the Internal Revenue Service,
minus 200 basis points

 
Mortality Table:
RP-2000 table (male and female rates) projected 25 years with scale AA

 
In the case of a benefit that is paid in an optional form of payment other than
a single life annuity, the offset from the benefit attributable to
Sections 1(a)(iii) and 1(a)(iv) shall be determined by offsetting the
actuarially adjusted optional form of payment (calculated with respect to the
single life annuity) by the same form of payment.  If the benefit is paid in an
optional form of annuity, an optional form of annuity attributable to the amount
under Section 1(a)(iii) shall be calculated by converting such amount under
Section 1(a)(iii), determined by utilizing the date that would apply under the
preceding provisions of this Section I, to the same optional form of annuity in
which the benefit is paid, pursuant to the interest and mortality factors set
forth above in this Section I.  In the case of a benefit that is not paid in an
annuity, the offset of the benefit attributable to Section 1(a)(iii) shall be
determined by offsetting each payment under the actuarially adjusted optional
form of payment (calculated with respect to the single life annuity) by the
portion of the pertinent amount described in Section 1(a)(iii), valued as of the
date set forth in the paragraph above, that corresponds to the portion of the
total Pension Make-Whole benefit being distributed pursuant to such
payment.  The offset from Section 1(a)(iv) with respect to a benefit paid
pursuant to an optional form of payment shall be calculated by converting the
single life annuity under Section 1(a)(iv) to the same optional form of payment
in which the benefit is paid, determined pursuant to the actuarial factors for
early commencement under the SERP and the factors for determining an actuarial
equivalent optional form of payment under V, VI or VII of this Appendix A,
whichever is applicable.
 
For purposes of this Section I, the value of particular, vested, defined
contribution allocations as of the first day of a month, shall be determined on
the basis of the last valuation applicable to such allocations under the terms
of the pertinent plan on or before such first day of the month.
 
 

--------------------------------------------------------------------------------

APPENDIX A TO EXHIBIT A (continued)
 
 
II.          For purposes of Section 1(b), the reduction pursuant to
Section 1(a)(ii) with respect to a monthly amount of $10,281.00 shall be applied
only in regard to the monthly life annuity payments described in Section 1(a)(i)
that are scheduled to be made on or after October 1, 2013.
 
III.         For purposes of Section 2(a), the monthly single life annuity
expressed with respect to the vested, nonelective allocations, other than
matching allocations, under the Account Value Plan or with respect to the
vested, nonelective defined contribution allocations, including vested matching
allocations, under the Supplemental Plan shall be calculated pursuant to I
above, except that calculations shall be made on the basis of the pertinent
values of assets in the Account Value Plan and the Supplemental Plan, as of the
first day of the month that contains the date of death, and on the basis of the
interest and mortality factors identified in I, as of such first day of the
month that contains the date of death.  If the benefit under Section 2(a) is
paid in a lump sum or in 120 equal monthly installments, the offset under
Section 1(a)(iv) shall be applied as described in I above.
 
IV.         Payments that are delayed pursuant to Section 3(a)(i) shall be
adjusted by utilizing the annual interest rate prescribed in Internal Revenue
Code Section 417(e) that is in effect for the month of October of the calendar
year immediately preceding the calendar year that includes the date of
Separation from Service.
 
V.          Factors for determining an actuarial equivalent benefit paid as a
joint and 50% survivor annuity with the spouse or in 120 equal monthly
installments:
 
Interest Rate:
the immediate interest rate that would be applied by the PBGC, as of the first
day of the month that contains the Executive’s date of Separation from Service
or the date of the Executive’s death, as the case may be, in order to determine
a lump sum benefit pursuant to the termination of a pension plan with
insufficient assets to provide guaranteed benefits

 
Mortality Table:
PPA 2008 Optional Combined Mortality Tables (male and female rates)

 
VI.         Factors for determining an actuarial equivalent benefit paid as a
joint and 100% survivor annuity with the spouse:
 
Joint and 100% Survivor Annuity Factors are as set forth in the attached table,
which shows no reduction if the spouse is older than the Executive or if the
spouse is no more than two 

 
years younger than the Executive (in either case, the factor is 1.000).  For
each year that the spouse is younger than the Executive by more than two years,
the Pension Make-Whole benefit, as adjusted as applicable under Section 1(b),
will be reduced by 0.7%.

 
 
Example 1:  If the Executive’s age on the benefit commencement date is 62 and
his spouse’s age on the benefit commencement date is 58, the factor to convert
the single life annuity to a 100% joint and survivor annuity is .986.

 
 
2

--------------------------------------------------------------------------------

APPENDIX A TO EXHIBIT A (continued)
 
 
 
Example 2:  If the Executive’s age on the benefit commencement date is 57 and
his spouse’s age on the benefit commencement date is 43, the factor to convert
the single life annuity to a 100% joint and survivor annuity is .916.

 
VII.        Factor for determining an actuarial equivalent benefit paid in a
lump sum:
 
The lump sum payment is determined by multiplying the annual benefit, expressed
as a single life annuity, by 9.45, except that, if the lump sum is paid prior to
October 1, 2013, the lump sum payment is determined by multiplying the annual
benefit, expressed as a single life annuity, payable on or after October 1,
2013, by 9.45, and, adding thereto, $10,281.00 for each month between the date
of distribution and October 1, 2013.
 
 
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------


 
 


 
THE STANLEY WORKS — EXECUTIVE PENSION MAKE-WHOLE Joint & 100%
Survivor Factors
Appendix A (continued)



   
Participant’s Age (nearest birthday)
Spouse’s Age (nearest birthday)
54
55
56
57
58
59
60
61
62
63
64
65
65
1.000
1.000
1.000
1.000
1.000
1.000
1.000
1.000
1.000
1.000
1.000
1.000
64
1.000
1.000
1.000
1.000
1.000
1.000
1.000
1.000
1.000
1.000
1.000
1.000
63
1.000
1.000
1.000
1.000
1.000
1.000
1.000
1.000
1.000
1.000
1.000
1.000
62
1.000
1.000
1.000
1.000
1.000
1.000
1.000
1.000
1.000
1.000
1.000
0.993
61
1.000
1.000
1.000
1.000
1.000
1.000
1.000
1.000
1.000
1.000
0.993
0.986
60
1.000
1.000
1.000
1.000
1.000
1.000
1.000
1.000
1.000
0.993
0.986
0.979
59
1.000
1.000
1.000
1.000
1.000
1.000
1.000
1.000
0.993
0.986
0.979
0.972
58
1.000
1.000
1.000
1.000
1.000
1.000
1.000
0.993
0.986
0.979
0.972
0.965
57
1.000
1.000
1.000
1.000
1.000
1.000
0.993
0.986
0.979
0.972
0.965
0.958
56
1.000
1.000
1.000
1.000
1.000
0.993
0.986
0.979
0.972
0.965
0.958
0.951
55
1.000
1.000
1.000
1.000
0.993
0.986
0.979
0.972
0.965
0.958
0.951
0.944
54
1.000
1.000
1.000
0.993
0.986
0.979
0.972
0.965
0.958
0.951
0.944
0.937
53
1.000
1.000
0.993
0.986
0.979
0.972
0.965
0.958
0.951
0.944
0.937
0.930
52
1.000
0.993
0.986
0.979
0.972
0.965
0.958
0.951
0.944
0.937
0.930
0.923
51
0.993
0.986
0.979
0.972
0.965
0.958
0.951
0.944
0.937
0.930
0.923
0.916
50
0.986
0.979
0.972
0.965
0.958
0.951
0.944
0.937
0.930
0.923
0.916
0.909
49
0.979
0.972
0.965
0.958
0.951
0.944
0.937
0.930
0.923
0.916
0.909
0.902
48
0.972
0.965
0.958
0.951
0.944
0.937
0.930
0.923
0.916
0.909
0.902
0.895
47
0.965
0.958
0.951
0.944
0.937
0.930
0.923
0.916
0.909
0.902
0.895
0.888
46
0.958
0.951
0.944
0.937
0.930
0.923
0.916
0.909
0.902
0.895
0.888
0.881
45
0.951
0.944
0.937
0.930
0.923
0.916
0.909
0.902
0.895
0.888
0.881
0.874
44
0.944
0.937
0.930
0.923
0.916
0.909
0.902
0.895
0.888
0.881
0.874
0.867
43
0.937
0.930
0.923
0.916
0.909
0.902
0.895
0.888
0.881
0.874
0.867
0.860
42
0.930
0.923
0.916
0.909
0.902
0.895
0.888
0.881
0.874
0.867
0.860
0.853
41
0.923
0.916
0.909
0.902
0.895
0.888
0.881
0.874
0.867
0.860
0.853
0.846
40
0.916
0.909
0.902
0.895
0.888
0.881
0.874
0.867
0.860
0.853
0.846
0.839



 
No reduction if spouse is not more than two years younger than
participant.  Reduction is .7% for each year the spouse is more than two years
younger than the participant.
 
 

--------------------------------------------------------------------------------


 
 
APPENDIX B TO EXHIBIT A
 
Examples to Illustrate Offsets Described in Section 1(b), Assuming Benefit
Commences at Age 60
 
Life Annuity
 
Monthly Benefit
at Age 60
   
Monthly Benefit
at and after Age 62
               
Pension Make-Whole target [Section 1(a)(i)]
    $58,725       $58,725  
Adjustment for Early Commencement
    x      .92       x      .92  
Adjusted target
   
=$54,027
     
=$54,027
 
Less $10,281 [Section 1(a)(ii)]
    -$   N/A       -$10,281  
Adjustment for Form of Benefit
    N/A       N/A  
Less Actuarial Equivalent of Account Balances (Account Value Plan and
Supplemental Plan) [Section 1(a)(iii)]
    -$11,184       -$11,184  
Less Benefit Payable from SERP [Section 1(a)(iv)]
    -$39,412       -$39,412  
Net Benefit Payable from Pension Make-Whole
   
=$  3,431
     
=$        0
 



Joint and 100% Survivor Annuity
 
Monthly Benefit
at Age 60
   
Monthly Benefit
at and after Age 62
               
Pension Make-Whole target [Section 1(a)(i)]
    $58,725       $58,725  
Adjusted target
   
=$54,027
     
=$54,027
 
Less $10,281 [Section 1(a)(ii)]
    -$   N/A       -$10,281  
Adjustment for Form of Benefit
    x     .972       x    .972  
Adjusted benefit
   
=$52,514
     
=$42,521
 
Less Actuarial Equivalent of Account Balances (Account Value Plan and
Supplemental Plan) [Section 1(a)(iii)]
    -$  9,266       -$ 9,266  
Less Benefit Payable from SERP [Section 1(a)(iv)]
    -$39,913       -$39,913  
Net Benefit Payable from Pension Make-Whole
   
=$ 3,335
     
=$        0
 

 
 
 
 

--------------------------------------------------------------------------------




 
EXHIBIT B
 
TO SECOND AND AMENDED RESTATED EMPLOYMENT AGREEMENT
 
MUTUAL RELEASE
 
(a)  John F. Lundgren (“Releasor”) for and in consideration of benefits provided
pursuant to a Second Amended and Restated Employment Agreement with The Stanley
Works entered into on November 2, 2009 (the “Employment Agreement”), does for
himself and his heirs, executors, administrators, successors and assigns, hereby
now and forever, voluntarily, knowingly and willingly release and discharge The
Stanley Works and its parents, subsidiaries and affiliates (collectively, the
“Company Group”), together with their respective present and former partners,
officers, directors, employees and agents, and each of their predecessors,
heirs, executors, administrators, successors and assigns (but as to any partner,
officer, director, employee or agent, only in connection with, or in
relationship to, his to its capacity as a partner, officer, director, employee
or agent of the Company and its subsidiaries or affiliates and not in connection
with, or in relationship to, his or its personal capacity unrelated to the
Company or its subsidiaries or affiliates) (collectively, the “Company
Releasees”) from any and all charges, complaints, claims, promises, agreements,
controversies, causes of action and demands of any nature whatsoever, known or
unknown, suspected or unsuspected, which against the Company Releasees, jointly
or severally, Releasor or Releasor’s heirs, executors, administrators,
successors or assigns ever had or now have by reason of any matter, cause or
thing whatsoever arising from the beginning of time to the time Releasor
executes this release arising out of or relating in any way to Releasor’s
employment or director relationship with the Company, or the termination
thereof, including but not limited to, any rights or claims arising under any
statute or regulation, including the Age Discrimination in Employment Act of
1967, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991,
the Americans with Disabilities Act of 1990, or the Family and Medical Leave Act
of 1993, each as amended, or any other federal, state or local law, regulation,
ordinance or common law, or under any policy, agreement, understanding or
promise, written or oral, formal or informal, between any Company Releasee and
Releasor.  Releasor shall not seek or be entitled to any recovery, in any action
or proceeding that may be commenced on Releasor’s behalf in any way arising out
of or relating to the matters released under this Release.  Notwithstanding the
foregoing, nothing herein shall release any Company Releasee from any claim or
damages based on (i) the Releasor’s rights under the Employment Agreement,
(ii) any right or claim that arises after the date the Releasor executes this
release, (iii) the Releasor’s eligibility for indemnification in accordance with
applicable laws or the certificate of incorporation or by-laws of the Company
(or any affiliate or subsidiary) or any applicable insurance policy, with
respect to any liability the Releasor incurs or incurred as a director, officer
or employee of the Company or any affiliate or subsidiary (including as a
trustee, director or officer of any employee benefit plan) or (iv) any right the
Releasor may have to obtain contribution as permitted by law in the event of
entry of judgment against the Releasor as a result of any act or failure to act
for which the Releasor and the Company or any affiliate or subsidiary are held
jointly liable.
 
(b)  Releasor has been advised to consult with an attorney of Releasor’s choice
prior to signing this release, has done so and enters into this release freely
and voluntarily.
 
(c)  Releasor has had in excess of twenty-one (21) calendar days to consider the
terms of this release.  Once Releasor has signed this release, Releasor has
seven (7) additional days to revoke Releasor’s consent and may do so by writing
to the Company as provided in Section 12(b) of the Employment
Agreement.  Releasor’s release shall not be effective, and no payments or
benefits shall be due under Section 5(c) of the Employment Agreement, until the
eighth day after Releasor shall have executed this release (the “Revocation
Date”) and returned it to the Company, assuming that Releasor has not revoked
Releasor’s consent to this release prior to the Revocation Date.
 
 

--------------------------------------------------------------------------------


 
 
(d)  The Company, for and in consideration of the Releasor’s covenants under the
Employment Agreement, on behalf of itself and the other members of the Company
Group and any other Company Releasee, their respective successors and assigns,
and any and all other persons claiming through any member of the Company Group
or such other Company Releasee, and each of them, does hereby now and forever,
voluntarily, knowingly and willingly release and discharge, the Releasor and
dependents, administrators, agents, executors, successors, assigns, and heirs,
from any and all charges, complaints, claims, promises, agreements,
controversies, causes of action and demands of any nature whatsoever, known or
unknown, suspected or unsuspected, which against the Releasor, jointly or
severally, the Company and each other member of the Company Group or any other
Company Releasee, their respective successors and assigns, and any and all other
persons claiming through any member of the Company Group or such other Company
Releasee ever had or now have by reason of any matter, cause or thing whatsoever
arising from the beginning of time to the time the Company executes this release
arising out of or relating to the Releasor’s employment or director relationship
with the Company or the termination thereof, including, but not limited to, any
claim, demand, obligation, liability or cause of action arising under any
federal, state or local employment law or ordinance, tort, contract or breach of
public policy theory or alleged violation of any other legal
obligation.  Notwithstanding the foregoing, nothing herein shall release the
Releasor and his dependents, administrators, agents, executors, successors,
assigns, and heirs, (i) in respect of the Company’s rights under the Employment
Agreement, or (ii) from any claims or damages based on any right or claim that
arises after the date the Company executes this release.
 
(e)  The Company’s release shall become effective on the Revocation Date,
assuming that Releasor shall have executed this release and returned it to the
Company and has not revoked Releasor’s consent to this release prior to the
Revocation Date.
 
(f)  In the event that any one or more of the provisions of this release shall
be held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remainder of this release shall not in any way be affected
or impaired thereby.
 
 
2

--------------------------------------------------------------------------------



 
This release shall be governed by the law of the State of Connecticut without
reference to its choice of law rules.
 
THE STANLEY WORKS
 
By:
   
Name:
 
Title:





Signed as of this ____ day of _____________.




RELEASOR
   
John F. Lundgren





Signed as of this ____ day of _____________.
 
 
 
 
3 

--------------------------------------------------------------------------------